          Case 3:19-cv-05898-VC Document 36 Filed 11/20/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 BANDAI NAMCO ENTERTAINMENT                       Case No. 19-cv-05898-VC
 AMERICA INC.,
               Plaintiff,                         ORDER DENYING MOTION TO SEAL
         v.                                       Re: Dkt. No. 22

 ATGAMES HOLDINGS, LTD.,
               Defendant.


       AtGames’s motion to seal is denied without prejudice for failure to comply with Judge

Chhabria’s standing order. See Standing Order for Civil Cases Before Judge Vince Chhabria,

¶¶ 29-31; Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092 (9th Cir. 2016).

AtGames may file a renewed sealing request with narrowly tailored redactions within seven

days. Absent a renewed sealing request, AtGames must file unredacted versions of its papers on

the docket within seven days.
       IT IS SO ORDERED.


Dated: November 20, 2019
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
